t c memo united_states tax_court david w strong petitioner v commissioner of internal revenue respondent docket no 1358-14l filed date martin j martelle for petitioner nhi t luu and catherine j caballero for respondent memorandum opinion nega judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection by levy of unpaid trust fund unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure recovery penalties tfrps assessed against him the sole issue before the court is whether the internal_revenue_service irs appeals_office abused its discretion when evaluating petitioner’s offer-in-compromise oic for doubt as to collectibility background all of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference the parties have agreed to submit the case for decision without trial under rule petitioner resided in idaho when the petition was filed petitioner operates a window and gutter installation business petitioner initially operated the business as boise gutter inc a c_corporation he later formed strong siding window llc a single-member disregarded limited_liability_company that operated under the assumed business name boise gutter boise gutter uses a cash_basis accounting_method on date respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 with respect to petitioner’s unpaid tfrps for taxable periods ending date date date and date in response to this notice petitioner timely submitted form request for a collection_due_process or equivalent_hearing the form permitted petitioner to indicate the nature of his cdp hearing request by checking boxes selectively petitioner checked i cannot pay balance on his form along with his form petitioner submitted a completed form 433-b collection information statement for businesses petitioner’s form 433-b reported boise gutter’s monthly income as dollar_figure and monthly expenses as dollar_figure thereafter petitioner submitted a completed form 433-a collection information statement for wage earners and self-employed individuals petitioner’s form 433-a reported gross monthly business income of dollar_figure and monthly business_expenses of dollar_figure form 433-a also reported business_assets of dollar_figure in a u s bank checking account and a d l evans bank savings account and dollar_figure used for the production_of_income on date respondent received form_656 offer_in_compromise oic from petitioner which proposed a lump-sum offer of dollar_figure based upon doubt as to collectibility the oic sought to compromise an individual_master_file imf balance owing totaling dollar_figure which included the tfrps for taxable periods ending date date date and date and a business_master_file bmf balance owing all monetary amounts are rounded to the nearest dollar totaling dollar_figure petitioner did not indicate on form_656 any exceptional circumstances in his case such that acceptance of his oic would promote effective tax_administration petitioner attached a letter to the form_656 stating that boise gutter operates on a cash_basis and that although his business bank account balances were high boise gutter had offsetting payables for normal business_expenses on date petitioner submitted two amended oics which did not amend the total amount of his original offer dollar_figure but rather allocated that amount between petitioner’s imf tax_liabilities and his bmf tax_liabilities the amended offers did not indicate any exceptional circumstances such that acceptance of his oic would promote effective tax_administration acting through letters faxes and telephone calls a settlement officer so at the irs appeals_office requested and petitioner provided additional information substantiation and explanations of the representations set forth on petitioner’s oics and form 433-a and form 433-b specifically petitioner through his representative provided boise gutter’s profit and loss p l statements for january through date and january through date boise gutter’s distribution reports for and which showed distributions that petitioner received from his business petitioner’s business bank statements at u s bank for may june and date petitioner’s business bank statements at d l evans bank for april may and date petitioner’ sec_2011 and sec_2012 federal_income_tax returns and boise gutter’s accounts_payable and accounts_receivable reports as of date boise gutter’s accounts_payable report showed that of its total payables of dollar_figure dollar_figure was owed to dennis b strong and shirley j strong on date the so reviewed petitioner’s documents and noted that the u s bank account had an average ending balance over a three-month period from may through date of dollar_figure the so concluded that according to petitioner’s business bank account statements boise gutter had funds to make monthly payments maintain deposits and pay business_expenses the so determined that she would not include the funds in petitioner’s business bank accounts in determining petitioner’s reasonable collection potential rcp because petitioner needed the funds to continue to produce income and pay his business_expenses the so included dollar_figure of boise gutter’s accounts_receivable that was less than days past due and that was reported on its accounts_receivable report dated date in determining petitioner’s rcp the so calculated petitioner’s rcp as dollar_figure the so summarized her findings in a letter to petitioner dated date on date petitioner’s representative faxed a letter to the so in response to her analysis petitioner’s representative explained that the so should not consider boise gutter’s accounts_receivable as business_assets for purposes of calculating petitioner’s rcp because boise gutter needed the accounts_receivable to continue to operate the letter referred the so to previously submitted accounts_payable and accounts_receivable reports dated date that showed that boise gutter’s accounts_payable exceeded its accounts_receivable by dollar_figure the letter also argued per the internal_revenue_manual irm pt dollar_figure date that accounts_receivable may be treated as future income when it is determined that liquidation of a receivable would be detrimental to the continued operation of an otherwise profitable business finally the letter requested that petitioner’s case be reviewed by a supervisor before the so made a determination that same day the so noted in her case activity record that she had reviewed petitioner’s representative’s position that boise gutter’s accounts_receivable should not be considered business_assets because they were necessary to operate boise gutter on date the so and her manager reviewed all the documents that petitioner provided and agreed that boise gutter’s accounts_receivable were business_assets that should be included in petitioner’s rcp specifically they noted that petitioner’ sec_2013 p l statement was inconsistent with petitioner’ sec_2013 distribution report the so also determined that the distribution report was not necessary to her analysis because the financial documents petitioner provided for that year were incomplete and she could complete her analysis using the documents provided petitioner did not make another amended oic in response to the so’s analysis on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or of the internal_revenue_code notice_of_determination in the notice the so evaluated petitioner’s oic based upon doubt as to collectibility and outlined her calculation of petitioner’s rcp the so also provided a detailed history of petitioner’s cdp case specifically in determining that petitioner’s rcp should include boise gutter’s accounts_receivable that were less than days old the so considered relevant irm sections including irm pt cited by petitioner’s representative the so also noted discrepancies between boise gutter’ sec_2012 distribution report and it sec_2012 p l statement for january through september specifically boise gutter’ sec_2012 distribution report listed dollar_figure in distributions to petitioner for the year for a dollar_figure monthly average while boise gutter’ sec_2012 p l statement through date claimed dollar_figure in net average business income and a dollar_figure draw from payroll for this period the so noted that although there were major discrepancies between boise gutter’ sec_2013 p l statement for january through july and it sec_2013 distribution report the p l statement was still considered in her recap and analysis in the notice_of_determination the so noted that an average monthly balance of dollar_figure in petitioner’s u s bank account allowing for unexpected expenses was sufficient to operate petitioner’s business she also noted the account receivable is money owed and yet the business continues to operate and maintain high monthly balance based on the bank statements provided the so concluded that according to all the documentation submitted and considered the rcp of dollar_figure was reasonable most of the so’s calculation of petitioner’s rcp came from of the fair_market_value of petitioner’s u s bank checking account less encumbrances of -dollar_figure and boise gutter’s accounts_receivable of -dollar_figure the notice_of_determination sustained the proposed levy action and rejected petitioner’s oic of dollar_figure because it did not equal or exceed petitioner’s rcp discussion petitioner asserts that the so improperly rejected his oic we review for abuse_of_discretion the so’s determination to reject petitioner’s oic see 114_tc_604 114_tc_176 we do not conduct an independent review of what would be an acceptable oic or substitute our judgment for that of the appeals_office see mcclanahan v commissioner tcmemo_2008_161 rather an so’s decision to reject an oic will not be disturbed unless it is arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir hansen v commissioner tcmemo_2007_56 aff’d in part vacated in part sub nom 568_f3d_710 9th cir generally we have found no abuse_of_discretion where the appeals_office has followed the commissioner’s guidelines to ascertain a taxpayer’s rcp and has rejected a taxpayer’s collection alternative on that basis litwak v commissioner tcmemo_2009_292 aff’d 473_fedappx_709 9th cir romero v commissioner tcmemo_2009_264 mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 at the cdp hearing the taxpayer may raise any relevant issue with regard to the collection activities including alternative means of collection such as an oic sec_6330 see also sego v commissioner t c pincite taxpayers are expected to provide all relevant information requested by the so including financial statements for consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs sec_7122 authorizes the secretary to compromise a taxpayer’s income_tax_liability in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 c proced admin regs the grounds for the compromise of a tax_liability are doubt as to liability doubt as to collectibility and the promotion of effective tax_administration id para b petitioner bases his oic on doubt as to collectibility which exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id subpara the commissioner will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s rcp ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies murphy v commissioner t c pincite salazar v commissioner tcmemo_2008_38 aff’d 338_fedappx_75 2d cir petitioner argues that the so abused her discretion by treating his accounts_receivable less than days past due as business_assets that were includible in the determination of his rcp petitioner states that the notice_of_determination cited only deposit account balances from peak business months as the sole facts and evidence for the determination petitioner also states that the so’s analysis failed to set forth any explanation for disregarding documents that petitioner submitted showing that petitioner’s accounts_payable significantly offset any accounts_receivable and bank account balances which reflected funds set_aside from busier summer months would be necessary to cover the cost of petitioner’s business during slower winter months finally petitioner argues that the so did not indicate that she reviewed these documents as part of her analysis specifically petitioner contends that the so neglected to incorporate income and expense figures from his tax returns in her analysis to calculate his average income for purposes of rcp respondent argues that the so properly reviewed petitioner’s business bank account statements and concluded that boise gutter had funds in these accounts to pay its business_expenses respondent argues that the so subsequently followed the guidelines in the irm including irm pt and properly valued boise gutter’s accounts_receivable less than days past due in full for purposes of calculating petitioner’s rcp and acted within her discretion to reject petitioner’s oic which he put forth on the sole ground of doubt as to collectibility furthermore respondent argues that petitioner is attempting to raise a new issue on brief--specifically that the so abused her discretion in not addressing petitioner’s special circumstances or economic hardship in the notice_of_determination as a preliminary matter we find that petitioner did not raise a new issue on brief petitioner did not need to indicate on his form_656 any exceptional circumstances in his case such that acceptance of his oic would promote effective tax_administration for the court to review his argument petitioner does not argue any exceptional circumstances rather he argues the so abused her discretion when she failed to consider all the facts and evidence presented and decided to treat boise gutter’s accounts_receivable as business_assets this issue is properly reviewable by the court on the basis of the record petitioner’s argument does not pass muster the record clearly shows the so took into account all relevant documents submitted the so’s case activity record shows that on date she reviewed petitioner’s representative’s contention that boise gutter’s accounts_receivable should not be considered business_assets and that she consulted with her manager soon thereafter still petitioner complains that the so considered business account balances from only peak business months in determining that the accounts could adequately satisfy petitioner’s expenses however petitioner provided the so with bank statements from only these peak business months he did not provide material evidence to substantiate his claim that the high business account balances were necessary to cover the cost of his business during slower winter months although petitioner provided the so with his tax returns to show income and expenses from boise gutter a tax_return is merely a statement of a taxpayer’s claim it does not establish the truth of the matters set forth therein see 71_tc_633 62_tc_834 many of the documents petitioner submitted such as boise gutter’s distribution reports and p l statements were inconsistent with one another furthermore boise gutter’s accounts_payable which petitioner contends offset its accounts_receivable for showed that most of the payables were apparently owed to petitioner’s relatives as opposed to third-party vendors petitioner simply did not provide the so with adequate evidence to show that the liquidation of boise gutter’s accounts_receivable would be detrimental to its survival see irm pt these facts and the fact that petitioner had an rcp more than three times his proposed oic show that the so did not abuse her discretion in rejecting the oic see eg moore v commissioner tcmemo_2013_278 we therefore sustain the so’s determination in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
